 150310 NLRB No. 17DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2All dates are in 1990.35 U.S.C. §504.
4We note that Sec. 102.148(a) employs the term ``final order''while EAJA Sec. 504(a)(2) refers to the ``final disposition'' of the
proceeding. We find no distinction between the two terms, and for
purposes of clarity we will employ only the term ``final order.''5265 NLRB 109 (1982), affd. 715 F.2d 1409 (9th Cir. 1983).6We correct the judge's inadvertent reference to the applicationhaving been filed 61 days after the judge's dismissal order. The in-
stant application was filed 58 days after the judge issued his order
dismissing complaint.Michael's Enterprises and United Disposal of Brad-ley, Inc. and International Brotherhood ofTeamsters, Local 705, AFL±CIO.1Case 33±CA±8836(E)January 19, 1993DECISION AND ORDER REMANDINGBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn March 27, 1992, Administrative Law Judge Rob-ert M. Schwarzbart issued the attached decision on ap-
plication for award of attorneys' fees and expenses.
The Applicant filed exceptions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order Remanding.On October 24, 1990,2the judge issued an order, onmotion of the General Counsel, dismissing the com-
plaint in the underlying unfair labor practice case. On
December 21, the Applicant filed an application for an
award of attorneys' fees and expenses under the Equal
Access to Justice Act (EAJA).3The judge thereafterdismissed the EAJA application as untimely filed. For
the reasons set forth below, we find the instant EAJA
application to have been timely filed.EAJA Section 504(a)(2) provides that a party seek-ing attorney's fees and other costs ``shall, within thirty
days of a final disposition in the adversary adjudica-
tion, submit to the [Board] an application which shows
that the party is a prevailing party.'' This statutory fil-
ing period is reflected in Section 102.148(a) of the
Board's Rules and Regulations, which provides that
``[a]n application may be filed ... in no case later

than 30 days after the entry of the Board's final order
in that proceeding.''The statute's 30-day filing period is a jurisdictionalprerequisite to application under EAJA, and we are
without authority to extend that filing period beyond
30 days. All Shores Radio Co., 286 NLRB 394, 396(1987), affd. 841 F.2d 474 (2d Cir. 1988). The critical
issue in this case is how to determine, under Board
Rule Section 102.148(a), the date of the final order in
the underlying unfair labor practice proceeding, at
which time the 30-day statutory filing period com-
mences.4Section 102.27 of the Board's Rules and Regulationsprovides that, as in this case, on motion an administra-
tive law judge may dismiss a complaint prior to
issuance of a decision. Section 102.27 further provides
that a party may file for review by the Board of such
an order to dismiss, and ``[u]nless [a] request for re-
view is filed within 28 days from the date of the order
of dismissal, the case shall be closed.'' No request for
review of the judge's order dismissing the complaint
was filed in this case.In Columbia Mfg. Corp.,5the Board considered thesame issue posed in this case, i.e., the determination of
the date of the final order in a proceeding in which the
judge issues an order dismissing complaint, and no re-
quest for review is filed. The Board cited the provision
in Section 102.27 that, when no party files a request
for review of the judge's dismissal order, ``the case
shall be closed.'' In light of the latter provision, the
Board concluded that, in the absence of a request for
review, the judge's dismissal order becomes the final
order in the unfair labor practice case, and that an
EAJA application must be filed within 30 days from
the date the judge issued the dismissal order.The judge in this case applied the rule of ColumbiaMfg. Corp. and explained that the EAJA applicationwas filed on December 21, well after expiration of the
30-day period for filing following the judge's dismissal
order of October 24. The judge accordingly dismissed
the application as untimely filed, and did not consider
the merits of the Applicant's EAJA application.6On reexamination of the analysis in Columbia Mfg.Corp., we cannot affirm the rationale that Section102.27's provision that the case shall be closed unless
there is a request for review renders the date of the
judge's dismissal order the date of the final order in
the proceeding. Rather, Section 102.27 makes clear
that a party has 28 days to file a request for review
by the Board following issuance of the judge's dis-
missal order. We find that the availability of review by
the Board during the 28-day period precludes a finding
that the date of the judge's dismissal order constitutes
the final disposition of the proceeding. See Dole v.Phoenix Roofing, 922 F.2d 1202, 1206±1207 (5th Cir.1991) (there can be no final disposition of a case trig-
gering the 30-day EAJA filing period until the entire
decision is final and unappealable).We are additionally mindful of the uncertainty thatthe Columbia Mfg. rule works on an EAJA applicant.As the Applicant argues in its exceptions, a prevailing
party may be uncertain whether a request for review
will in fact be filed for 28 days following the judge's 151MICHAEL'S ENTERPRISES7We recognize that the rule in Columbia Mfg. Corp. is premisedon the earlier version of Sec. 102.27 which provided only 10 days
for the filing of a request for review. The 1986 revision of that sec-
tion extended the filing period to 28 days.1The relevant early docket entries are as follows:The charge and first amended charge were filed on September l9and December 4, 1989, respectively. The complaint was issued on
December 5, 1989, and the hearing was conducted on May 16 and
17, 1990.2The timeliness of the filing of the application for fees was notaddressed by the parties.3See Monark Boat Co., 262 NLRB 994 (1982), affd. 708 F.2d1322 (8th Cir. 1983).dismissal order, and will have only 2 days for timelyfiling the EAJA application if a request for review is
not filed.7The Applicant thus contends that it is forcedto prepare the EAJA application prior to the expirationof the 28-day period to ensure that it may be timely
filed; yet if a request for review is indeed filed, the
date of the dismissal order is no longer the final order
in the proceeding. Further, if the request for review is
found meritorious by the Board, the applicant is no
longer the prevailing party, yet it has been forced to
prepare an EAJA application to ensure compliance
with the rule in Columbia Mfg. Corp.For these reasons, we hold that when a judge, pursu-ant to Section 102.27, issues an order dismissing the
complaint and no party files a request for review, we
shall deem that order to be the final order in the case
at the date of the expiration of the 28-day period per-
mitted for filing a request for review of the judge's
dismissal order. Thus, at the expiration of the 28-day
period, if no request for review has been filed, the 30-
day statutory filing period under EAJA shall com-
mence. To the extent that the decision in ColumbiaMfg. Corp. is inconsistent with our holding today, it isoverruled.Applying our holding today to the instant case, wefind that the Applicant's EAJA application was timely
filed. The judge's dismissal order here was filed on
October 24. The period for filing a request for review
expired 28 days thereafter, on November 21. In the ab-
sence of a request for review, the dismissal order is
deemed the final order in the proceeding as of the ex-
piration of the 28-day periodÐhere, November 21Ð
and the EAJA application may be timely filed up to
30 days thereafter. The instant EAJA application was
filed on December 21, precisely 30 days following the
expiration of the period for filing a request for review.We accordingly find that the Applicant's EAJA ap-plication was timely filed, and remand the proceeding
to the administrative law judge for consideration of the
merits of the EAJA application.ORDERITISORDERED
that this proceeding is remanded toAdministrative Law Judge Robert M. Schwarzbart for
consideration of the merits of the Applicant's applica-
tion for an award of fees and expenses under the Equal
Access to Justice Act.ITISFURTHERORDERED
that the judge shall prepareand serve on the parties a supplemental decision con-
taining findings, conclusions, and a recommended
Order; and that, following the service of the supple-
mental decision on the parties, the provisions of Sec-tion 102.154 of the Board's Rules and Regulationsshall be applicable.Will Vance, Esq., for the General Counsel.Karl W. Grabemann and David B. Montgomery, Esqs. (Mur-phy, Smith & Polk), of Chicago, Illinois, for the Applicant.David Mathews, Esq. (Carmell, Charone, Widmer, Mathews& Moss), of Chicago, Illinois, for the Charging Party.DECISION ON APPLICATION FOR AWARD OFATTORNEYS' FEES AND EXPENSESSTATEMENTOFTHE
CASEROBERTM. SCHWARZBART, Administrative Law Judge.On a complaint issued pursuant to charges filed by Inter-
national Brotherhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America, Local 705, AFL±CIO (the
Union), alleging that Michael's Enterprises and United Dis-
posal of Bradley, Inc., as a single-integrated business enter-
prise and single employer within the meaning of the Act,
violated Section 8(a)(1), (3), and (5) of the Act, a hearing
commenced before me in Kankakee, Illinois. At the hearing,
the answer, which denied the commission of unfair labor
practices, was amended to admit the single-employer status
of Michael's Enterprises and United Disposal of Bradley,
Inc. (the Applicant), and the complaint allegations alleging
violation of Section 8(a)(3) of the Act were resolved on
terms unfavorable to the Applicant and withdrawn. The hear-
ing was adjourned prior to the taking of testimony.1On October 24, 1990, granting the General Counsel's Sep-tember 12, 1990 motion, contested by the Union, I issued an
order dismissing the complaint and closing the hearing. My
October 24 order was not appealed.Thereafter, on December 21, 1990, the Respondent filedwith the Board an application for fees and expenses under
the Equal Access to Justice Act (EAJA), Pub. L. 96±481,
Stat. 2325 and Section 102.43 of the Board's Rules and Reg-
ulations. The Board referred this application to me by order,
dated December 26, 1990. The General Counsel filed written
motion to dismiss the application, received January 22, 1991,
and in separate documents, both dated February 6, 1991, the
Applicant replied to the General Counsel's motion to dismiss
and amended the application for fees.For the reasons set forth below, I find that the Applicantdid not timely file the application for fees and that, therefore,the application must be dismissed.2Discussion and ConclusionsEAJA Section 504(a)(2), 5 U.S.C. §504(a)(2) (1982), pro-
vides that:3 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4See Columbia Mfg. Corp., 265 NLRB 109 (1982), affd. 715 F.2d1409 (9th Cir. 1983).5Columbia Mfg. Corp., supra; T. E. Elevator Corp., 268 NLRB1461 fn. 1 (1984). As noted in T. E. Elevator, supra, the 30-day pe-riod for filing an EAJA application commences the date the adminis-
trative law judge's order issues dismissing the complaint.A party seeking an award of fees and other expensesshall, within thirty days of a final disposition in the ad-
versary adjudication, submit to the agency an applica-
tion which shows that the party is a prevailing party
and is eligible to receive an award under this section.The Board's Rules and Regulations, Section 102.148(a),specifies that:An application may be filed after entry of the finalorder establishing that the applicant has prevailed in an
adversary adjudication proceeding or in a significant
and discrete substantive portion of that proceeding, but
in no case later than 30 days after the entry of the
Board's final order in that proceeding. The application
for an award shall be filed in triplicate with the Board
in Washington, DC, together with a certificate of serv-
ice....
Accordingly, under EAJA and the Board's proceduralRules issued pursuant thereto, a party must submit its appli-
cation for fees within 30 days of final judgment. Where, as
in the present matter, no request for review was filed to my
October 24 order dismissing the complaint and closing the
hearing, that order, in accordance with Section 102.27 of theBoard's Rules and Regulations became the final disposition.4Section 102.27 provides for the dismissal (on motion) by anadministrative law judge prior to issuance of a decision, and
for review of such an order to dismiss. Under that section,
the request for review must be filed within 28 days from the
date of the order of dismissal or the case shall be closed.
Since no party in the present matter filed a request for re-
view of my October 24 order dismissing the complaint and
closing the hearing, that order became the final disposition
of the underlying unfair labor practice case. As the Appli-
cant's application was filed with the Board on December 21,
it was received 61 days after the final disposition. Since the
Applicant failed to comply with the jurisdictional time period
specified in EAJA Section 504(a)(2), I am without authority
to consider the merits of the application and am compelled
to recommend that the application for fees be dismissed for
lack of jurisdiction.5[Recommended Order omitted from publication.]